Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                             
                                                  RESPONSE TO AMENDMENT
Based on applicants’ amendment, filed on 8/31/2022, see page 2 through 9 of the remark, with respect to cancellation of claims 2, and amended claim 1, they have been fully considered but are moot in view of the new ground (s) of rejection as necessitated by applicant’s amendment is made. 
           Contrary to the applicant’s assertion,  regarding claim 1, that Shousha and Solanki, whether considered individually or combined, fail to disclose or suggest “the second image is of a different type, or size, or resolution than the first image”.
           The Examiner has thoroughly reviewed Applicant's argument and respectfully want to point out , that combination of Shousha and Solanki reasonably teaching to establish a prima facie case of obviousness.
           While regarding claim 1, Shousha discloses, column 12, lines 40-48, a B-scan, is cross-sectional image captured by an OCT machine that represent one cut (for example, horizontal or diagonal) in eye. The cut may be horizontal or diagonal for example. The image could include the cornea, anterior segment or other structures of the eye. As introduced above, a B-scan is a cross-sectional OCT image for a specific cut in the cornea and anterior segment and may be assembled from sequential A-scans (different type), (axial scans) along the cut.
           Also column 13, lines 30-45, further to the above, a thickness map may include data representative of topography or contour, shape, relative thickness, or patterns thereof, which may include comparisons among or between layers (different type), the system may be trained and/or configured to receive data inputs for predictions comprising thickness maps indicating contours or contours compared to normative data. The system 10 is configured for diagnosis of graft rejection and the system 10 may be trained and/or configured to receive data inputs for predictions comprising thickness maps showing thickness data such as comparisons of thickness data or one or more layers to normative data and further comparisons of thickness of endothelial/Descemet's layer relative to other layers and/or to expected thickness relative to other layers based on normative data.
          Also column 24, lines 62-67, the output layer includes a normalization and/or classification layer, which includes a SoftMax layer. The classification layer includes a classical classifier such as a discriminant analysis or support vector machine. The output layer may further include instead or in addition to an SVM or SoftMax, a classifier layer comprising a binary classifier. After converting an image into a set of features through convolutional layers, these features may be used with other “classifiers” which may be part of the same or a different output layer block. Thus, various embodiments may combine aspects from different AI modeling methodologies with one or more convolutional neural network bases comprising convolutional/pooling layer blocks.
           Finally, column 19, lines 42-47, system configured to improve image quality of an input image data by de-noising the image and/or removing artifacts. The system 10 may “crop” (resize), scale, register, and/or re-center the image. The AI model 12 may be trained on B-scan or other images wherein multiple scans of the same image cut are provided).
           But does not explicitly state “first image and second image of different type”.
           On the other hand Solanki, in the same field of “optical coherence tomography, with multiple classifier, support vector machine, neural network, deep learning, and convolution networks, teaches page 2, paragraph, [0008] computing devices configured with specific executable instructions: accessing a retinal image; generating a first median normalized image using the retinal image with a median computed over a first geometric shape of a “first size”; generating a second median normalized image using the retinal image with a median computed over the first geometric shape of a second size, the second size different from the first size; automatically generating a difference image by computing a difference between the first median normalized image and the second normalized image; generating a binary image by computing a hysteresis threshold of the difference image using at least two thresholds to detect dark and bright structures in the “difference image”; applying a connected component analysis to the binary image to group neighboring pixels of the binary image into a plurality of local regions; computing the area of each local region in the plurality of local regions; and storing the plurality of local regions in a memory. Also, paragraph, [0010] computing system; and one or more storage devices configured to store software instructions configured for execution by the one or more hardware computer processors to: access a retinal image; generate a first morphological filtered image using the retinal image, with a the said morphological filter computed over a first geometric shape; generate a second morphological filtered image using the retinal image, with a morphological filter computed over a second geometric shape, the second geometric shape having one or more of a different shape or different size from the first geometric shape (different size); generate a difference image by computing a difference between the first morphological filtered image and the second morphological filtered image; and assign the difference of image pixel values as a descriptor value.
           Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Shousha invention according to the teaching of Solanki because to combine, artificial intelligence based system for diagnosis and analysis of eye diseases or condition and treatment, that is taught by Shousha with the further procedure, that automatically generating a difference image, size, by computing a difference between the first normalized image and the second normalized image, taught by Solankit, which provides more accurate description of the first and second image.
           Contrary to the applicant’s assertion, that Shousha, whether considered individually or combined, fails to disclose or suggest, regarding claim 3, “wherein the image patches are from a common cross-sectional image of the object”. 
           The Examiner respectfully wants to point out that Shousha discloses for the same reason above, also (column 40, lines 1-18, the AI model depicted in FIG. 16 takes as input a “small patch” of a high definition image, e.g., OCT B-scan, and predicts whether the patch belongs to the background (BG) or one of the boundaries: (EP) epithelium, (BS) basal epithelium, (BW) bowman's layer, (DM) descemet's membrane, (EN) endothelium, as shown in the architecture of FIG. 16. In particular, the AI model 12 outputs the probability of the input patch that represents the likelihood of the center of the patch belonging to the background and each of the boundaries. By repeating this for all pixels, a probability map of all pixels belonging to each category may be constructed. FIG. 17 illustrates patch extraction from a B-scan image. The B-scan is shown in panel I. At each A-scan, indicated by the broken vertical line, 7 “patches” are extracted, one patch belonging to the background (BG) and 6 patches where each one of them belongs to each boundary). 
           Contrary to the applicant’s assertion,  regarding claim 10, that Shousha and Solanki, whether considered individually or combined, fail to disclose or suggest “determining a composite label or a composite score based on the label or the score of the first image and based on the label or the score of the second image”.
           The Examiner indicated that claim regarding claim 10, Shousha discloses (see above, also column 7, lines 43-59, input data comprising an image (first image), or map into an AI model, processing the input data, and generating a “set of scores” and outputting a prediction. The AI model may comprise a plurality of convolutional layers, a fully connected layer, and an output layer. The image or map may be representative of a cornea or anterior segment of an eye. Processing the input data may include processing the data through the plurality of convolutional layers, the fully connected layer, and the “output layer”. Each score of the set of scores may be generated by a corresponding node in the output layer. The output prediction may be related to the cornea or anterior segment of the eye represented by the input data processed through the plurality of convolutional layers, fully connected layer, and output layer of the AI model. The prediction may be determined by at least one score of the set of scores.
           Also (column 37, lines 52-67, FIG. 12. In this embodiment, the AI model 12 includes a DNN and an occlusion test is used to find the important regions in the input image. Multiple copies of an image are input into the AI model with different portions of the image occluded. By comparing the output “prediction scores” of the various occluded images to an output prediction score obtained from the image without occlusion, important regions may be identified. That is, the occluded parts of the image that account for largest drop in the prediction likelihood may be deemed to be associated with the most important parts in the input image. In some embodiments, the AI model 12 may be configured to output an image (second image), that highlights these regions. In the illustrated embodiment, the regions are highlighted in green in the output of the AI model 12. Thus, the AI model 12 used to predict corneal condition or disease probabilities or a similar AI model may be used to predict important regions in the input image where the parts of the image with lower output scores are chosen as the most important, which may be the case when only using the occlusion test. In some embodiments, the system 10 may include the AI model for predicting important regions for incorporation of the identification of important regions into the AI model 12. In the illustrated embodiment, the system 10 outputs the important regions in a report, which may be further incorporated into a health report by an analysis subsystem, but does not receive the important regions as an input. In other embodiments, the system 10 may receive such information as input or for incorporation into the AI model 12. In one embodiment, system 10 includes a preprocessing subsystem that includes the AI model for identification of important regions. In one example, AI model 12 may be implemented to identify important regions during training and such data may thereafter incorporated into the AI model 12 to improve prediction accuracy). 


DETAILED ACTION
Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1, 3-10, and 13-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Abous Shousha et al (Patent. No.: U.S. 10,468,142 B1) in view of Solanki et al (U.S. Pub No: 2015/0110372 A1). 
           Regarding claim 1, Shousha discloses an image processing method comprising: receiving a first image of an object; extracting, with a trained machine learning system, a feature of the first image or of a physiological structure shown in the first image, the first image being an input to the trained machine learning system (see column 1, lines 13-20, the present disclosure relates to artificial intelligence based systems and methods for diagnosis, evaluation, and analysis of corneal diseases or conditions and treatments thereof. The present disclosure further relates to deep learning and neural network architectures for deployment of artificial intelligence based systems and methods for diagnosis, evaluation. Also page 4, column 45-63, in one aspect, a system for corneal condition diagnosis and anterior segment conditions includes a memory that stores instructions, and a processor that executes the instructions to perform operations. The operations may include inputting input data including an image (first image), or map into an AI model, processing the input data, and generating a set of scores and outputting a prediction. The AI model may comprise a plurality of convolutional layers, a fully connected layer, and an output layer. The image or map may be representative of a cornea or anterior segment of an eye. Processing the input data may include processing the data through the plurality of convolutional layers, the fully connected layer, and the output layer. Each score of the set of scores may be generated by a corresponding node in the output layer. The output prediction may be related to the cornea or anterior segment of the eye represented by the input data processed through the plurality of convolutional layers, fully connected layer, and output layer of the AI model. The prediction may be determined by at least one score of the set of scores. Also column 10, lines 49-58, machine learning is a subset of AI. Machine learning may be implemented utilizing Deep Learning (DL). DL is a machine learning method that employs mathematical models called neural networks. Neural networks may include large number of layers that attempt to mimic the human brain. In operation, DL attempts to extract complex hierarchal features and patterns present in large datasets. These features may then be merged together using neural networks to represent the model of the data);
           classifying, with a first trained classifier, the first image based on the extracted feature, the extracted feature being an input to the first trained classifier; determining a label and/or score of the first image based on the classification receiving a second image of the object (see column 10, lines 49-56, machine learning is a subset of AI. Machine learning may be implemented utilizing Deep Learning (DL). DL is a machine learning method that employs mathematical models called neural networks. Neural networks may include large number of layers that attempt to mimic the human brain. In operation, DL attempts to extract complex hierarchal features and patterns present in large datasets. These features may then be merged together using neural networks to represent the model of the data. Also column 15, lines 52-61, as introduced above, the form of the input data may comprise one or more images, such as medical images. Maps may also be used instead or in addition to images in some embodiments. Input data may include, for example, one or more of OCT corneal microlayer tomography B-scans (CML-T), thickness maps, heat maps, bullseye maps, or structural maps of the cornea and/or one or more of its layers. Thickness maps and bullseye maps may be maps generated from evaluation or analysis of high-definition images of the cornea.
           Also see column 17, lines 9-37, in some embodiments wherein the input data includes multiple images, the system 10 may include a feedforward AI model 12 that has been trained on labeled training data to process all the input images to generate a model output. In various embodiments, the AI model 12 takes as input images of both eyes, which may include B-scans, thickness maps, heat maps, bullseye maps, or structural maps, for example. The output probabilities of each data input may be used to weight or modify the output probabilities of one or more of the other probabilities. As described above and elsewhere herein the AI model 12 may include multiple submodels. The submodels may be integrated into one or more submodels. In some embodiments, multiple submodels may be combined by feed forward of input, scores, or predictions into subsequent submodels. In one embodiment, multiple submodels may be combined by integration of various layers, blocks of layers, or combinations of layers or blocks. Inputs may include multiple image types or data forms, which may include patient data such as demographics data. Multiple inputs may be input at various stages of the AI model 12. For example, additional data inputs may be input as weights within fully connected layers or applied as multipliers of scores of one or more submodels. In one example, the AI model takes as input images of both eyes, e.g., one or more B-scans of each eye and/or one or more heat maps of one or both eyes. The AI model may predict disease in one eye which may increase the probability of disease in the other eye. In one example, the probability that the patient has a disease or condition may include multiplying the probability of the disease in each eye.
           Also column 22, lines 4-29, the AI model 12 or output layer thereof may provide predictions utilizing class probability values or scores. For example, a threshold score may indicate a maximum or minimum cut-off with respect to a prediction. In some embodiments, the output layer includes classification or classifier layers for classification of output values or scores with respect to the predictive classes. In some embodiments, the output layer of the AI model 12 may include a binary “classifier” that is executed to detect which of one or more classes, such as diseases or conditions, to include in the prediction or diagnosis. The AI model 12 may output a prediction of a disease or condition, an ancillary prediction with respect to a disease or condition, or another prediction, for example. In one embodiment, the AI model 12 includes an output layer comprising a SoftMax layer, which in some examples may be referred to as a normalization layer or classification layer. In a further embodiment, an output layer includes a SoftMax layer followed by a classification layer comprising a classifier. A classifier may detect or identify class labels or scores, for example. In one example, the classification layer may include a binary classifier (first classifier). In one embodiment, the output layer includes a regression layer (second classifier). A regression layer may be used for continuous output values. A regression layer may follow the last fully connected layer, for example. In one application, an output layer may include more than one separate output layer blocks connected to a single convolutional/pooling layer block.
           extracting, with the trained machine learning system, a feature of the second image or of a physiological structure shown in the second image, the second image being an input to the trained machine learning system (see above, also column 40, lines 13-26, FIG. 17 illustrates patch extraction from a B-scan image. The B-scan is shown in panel I. At each A-scan, indicated by the broken vertical line, 7 patches are extracted, one patch belonging to the background (BG) and 6 patches where each one of them belongs to each boundary. As shown in panel II lateral regions flanking the A-scan are also included in the patches shown in panel III. The A-scan is generally centrally positioned in the patch, but in other embodiments the A-scan may be positioned to the left or right of center. This extraction procedure may be repeated for additional A-scans, or all A-scans, making up the B-scan. The extracted patches from the image may be added to extracted patches from the other images to construct a training dataset for the AI model 112);    
           classifying, with a second trained classifier, the second image based on the extracted feature of the second image, the extracted feature of the second image being an input to the second trained classifier and the second classifier being trained differently than the first classifier; and determining a label and/or score of the second image based on the classification (see column 42, lines 12-54, FIG. 19A schematically illustrates an embodiment of the system 10 wherein the AI model 12 is augmented to generate an augmented category. The AI model 12 may be trained to output scores corresponding to an augmented category that includes a single score corresponding to a disease or condition and one or more ancillary aspect predictions corresponding to the disease. The system 10 may generate health report using one network to generate an augmented category including all the values needed for the report. In some embodiments, the generated report may be assembled by an analysis subsystem, as described above. The AI model 12 may be trained using training data comprising grouped images (second image), that labeled and annotated for a disease or condition and one or more ancillary aspect predictions. The AI model 12 may use all the annotations at the same time for category prediction. For example, the table in FIG. 19B illustrates that a category (c.sub.k) may be based on 5 annotations (d.sub.k, s.sub.k, r.sub.k, a.sub.k, t.sub.k) wherein the presence of the 5 annotations corresponds to a label of the corresponding category (c.sub.k) being used. Thus, a label or category may be included for each combination of disease, severity, risk, action, and treatment. In some embodiments, different, fewer, or more annotations may be grouped in categories. Further to the above, the AI model 12 includes an augmented model to generate an analysis report, which may be a health report. The augmented model is designed as one model that can do all classification tasks at one time. However, in some embodiments, multiple combinations of augmented submodels may be used that perform subsets of classification tasks, e.g., combinations of disease, severity, risk, action, or treatment. The augmented model may be constructed by dividing training data at a detailed level. For example, training data related to specific disease, specific risk, specific treatment, specific action, and specific treatment may be grouped together and these labels will be encoded into a unique augmented label that represent this combination of the original labels. The augmented label will be used in the training. In this way, multiple models may be combined into one model. Such an augmented model takes as input the data divided at very fine levels along with augmented labels. FIG. 19C illustrates an example implementation of the system 10 in FIG. 19A wherein the AI model 12 includes a convolutional/pooling layer block, fully connected layers, and a SoftMax layer.
           Also column 43, lines 26-38, the scores may be obtained from a SoftMax layer before the scored are converted into category labels. That is, model outputs include scores or probabilities which can be converted into the label corresponding to the category with the maximum value by the SoftMax layer. The label may be generated for the report, for example. In some embodiments, one or more of submodels 12f, 12g, or 12h comprises a classical classifier. For example, the score or probability output from one or more submodels 12e-12h may be used as input into a classical classifier, such as the SVM, to train it to detect the scores for the ancillary aspect predictions. In some embodiments, the generated report may be assembled by an analysis subsystem, as described above.
           wherein the first image and the second image are image patches, and wherein the second image is of a different type, location, size, and/or resolution than the first image (see above, also column 11, line 25-34, broadly, the system 10 receives data input which is processed through an AI models 12 to generate an output prediction. In operation, the system 10 may execute the prediction operation to diagnose the presence of a certain pathology or its absence in the human cornea or anterior segment of the eye. The data input may include various data such as color and/or high resolution images of the cornea or anterior segment. Data inputs may also include data inputs used for training, testing, and/or tuning the AI model 12 for generating predictions or other system outputs.
           However regarding claim 1, Shousha discloses, column 12, lines 40-48, a B-scan, is cross-sectional image captured by an OCT machine that represent one cut (for example, horizontal or diagonal) in eye. The cut may be horizontal or diagonal for example. The image could include the cornea, anterior segment or other structures of the eye. As introduced above, a B-scan is a cross-sectional OCT image for a specific cut in the cornea and anterior segment and may be assembled from sequential A-scans (different type), (axial scans) along the cut. Also column 13, lines 30-45, further to the above, a thickness map may include data representative of topography or contour, shape, relative thickness, or patterns thereof, which may include comparisons among or between layers (different type), the system may be trained and/or configured to receive data inputs for predictions comprising thickness maps indicating contours or contours compared to normative data. Finally, column 19, lines 42-47, system configured to improve image quality of an input image data by de-noising the image and/or removing artifacts. The system 10 may “crop” (resize), scale, register, and/or re-center the image. The AI model 12 may be trained on B-scan or other images wherein multiple scans of the same image cut are provided).
           But does not explicitly state “first image and second image of different type”.
           On the other hand Solanki, in the same field of “optical coherence tomography, with multiple classifier, support vector machine, neural network, deep learning, and convolution networks, teaches page 2, paragraph, [0008] computing devices configured with specific executable instructions: accessing a retinal image; generating a first median normalized image using the retinal image with a median computed over a first geometric shape of a “first size”; generating a second median normalized image using the retinal image with a median computed over the first geometric shape of a second size, the second size different from the first size; automatically generating a difference image by computing a difference between the first median normalized image and the second normalized image; generating a binary image by computing a hysteresis threshold of the difference image using at least two thresholds to detect dark and bright structures in the “difference image”; applying a connected component analysis to the binary image to group neighboring pixels of the binary image into a plurality of local regions; computing the area of each local region in the plurality of local regions; and storing the plurality of local regions in a memory. Also, paragraph, [0010] computing system; and one or more storage devices configured to store software instructions configured for execution by the one or more hardware computer processors to: access a retinal image; generate a first morphological filtered image using the retinal image, with a the said morphological filter computed over a first geometric shape; generate a second morphological filtered image using the retinal image, with a morphological filter computed over a second geometric shape, the second geometric shape having one or more of a different shape or different size from the first geometric shape (different size); generate a difference image by computing a difference between the first morphological filtered image and the second morphological filtered image; and assign the difference of image pixel values as a descriptor value.
           Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Shousha invention according to the teaching of Solanki because to combine, artificial intelligence based system for diagnosis and analysis of eye diseases or condition and treatment, that is taught by Shousha with the further procedure, that automatically generating a difference image, size, by computing a difference between the first normalized image and the second normalized image, taught by Solankit, which provides more accurate description of the first and second image.
          Regarding claim 3, Shousha discloses the image processing method of claim 1, wherein the image patches are from a common cross-sectional image of the object (see claim 1, also column 40, lines 1-18, the AI model 112 depicted in FIG. 16 takes as input a small patch of a high definition image, e.g., OCT B-scan, and predicts whether the patch belongs to the background (BG) or one of the boundaries: (EP) epithelium, (BS) basal epithelium, (BW)     bowman's layer, (DM) descemet's membrane, (EN) endothelium, as shown in the architecture of FIG. 16. In particular, the AI model 12 outputs the probability of the input patch that represents the likelihood of the center of the patch belonging to the background and each of the boundaries. By repeating this for all pixels, a probability map of all pixels belonging to each category may be constructed. FIG. 17 illustrates patch extraction from a B-scan image. The B-scan is shown in panel I. At each A-scan, indicated by the broken vertical line, 7 patches are extracted, one patch belonging to the background (BG) and 6 patches where each one of them belongs to each boundary). 
          Regarding claim 4, Shousha discloses the image processing method of claim 1, wherein: the first trained classifier is trained with normative images corresponding to a region of the first image that includes the extracted feature of the first image, and the second trained classifier is trained with normative images corresponding to a region of the second image that includes the extracted feature of the second image (see claim 1, also column 13, lines 5-11, for example, a data map may include thickness data representative of one or more layers of the cornea. A data map also include thickness ratios or comparisons with respect to one or more regions of one or more layers of the cornea, to “normal data”, to other data from another part of the cornea or later of the cornea, or indices, for example. Such maps may be referred to as thickness maps. Also column 43, lines 43-52, with respect to FIGS. 19A-19C that includes a single convolutional/pooling layers block, this AI model 12 includes convolutional/pooling layer blocks. Each may be trained for a particular disease or condition to allow different features to be extracted for each condition. The last layers of each convolutional/pooling layer blocks regroup the extracted features into one set of fully connected layers and SoftMax layer. In some embodiments, the generated report may be assembled by an analysis subsystem).
          Regarding claim 6, Shousha discloses the image processing method of claim 1, wherein the first image and the second image are from a common 3D volume (see column 12, lines 48-60, the input image data may also include OCT images assembled by projecting a sequence of A-scans obtained using an OCT machine. In a further embodiment, input data may include an image data comprising a projection of a series of B-scans into one image, e.g., a three dimensional image of the cornea or one or more layers thereof. A volume OCT scan is a complete series of B-scans that span the entire cornea or anterior segment of the patient. It can be raster or radial scans for example. A thickness map may be generated from B-scans, such as a volume OCT scan. In one example, a thickness map may be generated by a subsystem or the system 10 or by a separate system that takes as input a volume OCT scan).
          Regarding claim 8, Shousha discloses the image processing method of claim 1, wherein the first image and the second image have a different size or a different resolution (see claim 1, also column 11, line 25-34, broadly, the system 10 receives data input which is processed through an AI models 12 to generate an output prediction. In operation, the system 10 may execute the prediction operation to diagnose the presence of a certain pathology or its absence in the human cornea or anterior segment of the eye. The data input may include “various data such as color and/or high resolution images” of the cornea or anterior segment. Data inputs may also include data inputs used for training, testing, and/or tuning the AI model 12 for generating predictions or other system outputs).
          Regarding claim 9, Shousha discloses the image processing method of claim 1, wherein the first image and the second image are from different 3D volumes (see column 12, lines 48-60, the input image data may also include OCT images assembled by projecting a sequence of A-scans obtained using an OCT machine. In a further embodiment, input data may include an image data comprising a projection of a series of B-scans into one image, e.g., a three dimensional image of the cornea or one or more layers thereof. A volume OCT scan is a complete series of B-scans that span the entire cornea or anterior segment of the patient. It can be raster or radial scans for example. A thickness map may be generated from B-scans, such as a volume OCT scan. In one example, a thickness map may be generated by a subsystem or the system 10 or by a separate system that takes as input a volume OCT scan Also column 13, lines 13-30, a thickness map is a generated image or data description showing the thickness at different points of a layer of the cornea or may include a 3D map or data description representing many layers of the cornea. For example, a thickness map may include thickness data with respect to all corneal layers, a single layer, or a combination of layers. In various embodiments, a thickness map depicts thickness data as raw calculated thickness. In some embodiments, a thickness map depicts thickness data using ratios or deviations from normal data or a minimum, mean, max, or median thickness of the cornea or a layer or region thereof. Thickness maps may depict thickness data using color, e.g., in a heat map, with numbers, or other manner of presenting the data. In one embodiment, a thickness map comprises a three dimensional image or numerical data representation of one or more layers of the cornea depicting the thickness data. In one embodiment, a thickness map includes a graph depicting thickness data along one or more layers of the cornea).
          Regarding claim 10, Shousha discloses the image processing method of claim 1, further comprising: determining a composite label or a composite score based on the label or the score of the first image and based on the label or the score of the second image (see claim 1, also column 7, lines 43-59, input data comprising an image (first image), or map into an AI model, processing the input data, and generating a “set of scores” and outputting a prediction. The AI model may comprise a plurality of convolutional layers, a fully connected layer, and an output layer. The image or map may be representative of a cornea or anterior segment of an eye. Processing the input data may include processing the data through the plurality of convolutional layers, the fully connected layer, and the “output layer”. Each score of the set of scores may be generated by a corresponding node in the output layer. The output prediction may be related to the cornea or anterior segment of the eye represented by the input data processed through the plurality of convolutional layers, fully connected layer, and output layer of the AI model. The prediction may be determined by at least one score of the set of scores.
           Also (column 37, lines 52-67, FIG. 12. In this embodiment, the AI model 12 includes a DNN and an occlusion test is used to find the important regions in the input image. Multiple copies of an image are input into the AI model with different portions of the image occluded. By comparing the output “prediction scores” of the various occluded images to an output prediction score obtained from the image without occlusion, important regions may be identified. That is, the occluded parts of the image that account for largest drop in the prediction likelihood may be deemed to be associated with the most important parts in the input image. In some embodiments, the AI model 12 may be configured to output an image (second image), that highlights these regions. In the illustrated embodiment, the regions are highlighted in green in the output of the AI model 12. Thus, the AI model 12 used to predict corneal condition or disease probabilities or a similar AI model may be used to predict important regions in the input image where the parts of the image with lower output scores are chosen as the most important, which may be the case when only using the occlusion test. In some embodiments, the system 10 may include the AI model for predicting important regions for incorporation of the identification of important regions into the AI model 12. In the illustrated embodiment, the system 10 outputs the important regions in a report, which may be further incorporated into a health report by an analysis subsystem, but does not receive the important regions as an input. In other embodiments, the system 10 may receive such information as input or for incorporation into the AI model 12. In one embodiment, system 10 includes a preprocessing subsystem that includes the AI model for identification of important regions. In one example, AI model 12 may be implemented to identify important regions during training and such data may thereafter incorporated into the AI model 12 to improve prediction accuracy). 
          Regarding claim 13, Shousha discloses the image processing method of claim 1, further comprising: determining an average of the score of the first image and the second image (see column 17, lines 21-45 in some embodiments, multiple submodels may be combined by feed forward of input, scores, or predictions into subsequent submodels. In one embodiment, multiple submodels may be combined by integration of various layers, blocks of layers, or combinations of layers or blocks. Inputs may include multiple image types or data forms, which may include patient data such as demographics data. Multiple inputs may be input at various stages of the AI model 12. For example, additional data inputs may be input as weights within fully connected layers or applied as multipliers of scores of one or more submodels. In one example, the AI model takes as input images of both eyes, e.g., one or more B-scans of each eye and/or one or more heat maps of one or both eyes. In one embodiment, the accuracy of the system 10 may be improved utilizing multiple B-scans of the same eye. For example, the system 10, or an analysis subsystem thereof, may calculate a probability of a diagnosis for each single B-scan and then calculate a mean of the probabilities from the total B-scans of the same eye. The averaging may be taken from independent predictions generated for each scan).
          Regarding claim 14, Shousha discloses the image processing method of claim 1, wherein the first image is a B-scan or a cross-sectional image that includes a depth dimension (see column 12, lines 35-46, in various embodiments, B-scans may be obtained using an OCT imaging system comprising an OCT imaging machine for producing high-definition images. One example, OCT imaging machine is an OCT Bioptigen Envisu™ R-Class machines marketed by Leica Microsystems, Wetzlar, Germany. A B-scan is cross-sectional image captured by an OCT machine that represent one cut (for example, horizontal or diagonal) in eye. The cut may be horizontal or diagonal for example. In various embodiments, the image could include the cornea, anterior segment or other structures of the eye. As introduced above, a B-scan is a cross-sectional OCT image).
          Regarding claim 15, Shousha discloses the image processing method of claim 1, wherein the first image is an optical coherence tomography (OCT) image (see column 12, lines 35-46, in various embodiments, B-scans may be obtained using an OCT imaging system comprising an OCT imaging machine for producing high-definition images. One example, OCT imaging machine is an OCT Bioptigen Envisu™ R-Class machines marketed by Leica Microsystems, Wetzlar, Germany. A B-scan is cross-sectional image captured by an OCT machine that represent one cut (for example, horizontal or diagonal) in eye. The cut may be horizontal or diagonal for example. In various embodiments, the image could include the cornea, anterior segment or other structures of the eye. As introduced above, a B-scan is a cross-sectional OCT image).
          Regarding claim 16, Shousha discloses the image processing method of claim 1, wherein the label of the first image or of the second image identifies whether the object is normal or abnormal, and the score of the first image or of the second image indicates a degree of the normality or abnormality, or indicates a type of the abnormality (see column 23, lines 59-67, in the depicted operation, the network takes input data, e.g., an image, and processes it through a set of layers to generate the final output comprising a likelihood for each category or class to which the network is trained. The output may include a set of scores, which in one embodiment may be a single score. The class or category may include cornea or anterior segment diseases or conditions, treatments, severity classes, risk degrees or classes, treatment outcome classes or progression, prognosis, or other network goal or target).
          Regarding claim 17, Shousha discloses the image processing method of claim 1, wherein the first trained classifier is a binary classifier (see column 21, lines 29-38, a fully connected layer may include one or more fully connected layers. Nodes of the fully connected layer may fully connect to the nodes of the adjacent “convolutional” or pooling layer. An output layer may include one or more normalization and/or classification layers that may include classifier layers connected to a fully connected layer. In various embodiments, normalization and/or classification layers may include one or more of a SoftMax layer, SVM (support vector machine) layer, regression layer, “binary classifier” layer, output/classier layer, or combination thereof).
          Regarding claim 18, Shousha discloses the image processing method of claim 1, wherein the first trained classifier is a deep learning model (see column 10, lines 49-57, machine learning is a subset of AI. Machine learning may be implemented utilizing Deep Learning (DL). DL is a machine learning method that employs mathematical models called neural networks. Neural networks may include large number of layers that attempt to mimic the human brain. In operation, DL attempts to extract complex hierarchal features and patterns present in large datasets. These features may then be merged together using neural networks to represent the model of the data).
          Regarding claim 20, Shousha discloses the image processing method of claim 1, wherein the first trained classifier is a one-class support vector machine (see column 21, lines 29-38, a fully connected layer may include one or more fully connected layers. Nodes of the fully connected layer may fully connect to the nodes of the adjacent “convolutional” or pooling layer. An output layer may include one or more normalization and/or classification layers that may include classifier layers connected to a fully connected layer. In various embodiments, normalization and/or classification layers may include one or more of a SoftMax layer, SVM (support vector machine) layer, regression layer, “binary classifier” layer, output/classier layer, or combination thereof).
          Regarding claim 21, Shousha discloses the image processing method of claim 1, wherein the trained machine learning system is a convolutional neural network (see column 21, lines 29-38, a fully connected layer may include one or more fully connected layers. Nodes of the fully connected layer may fully connect to the nodes of the adjacent “convolutional neural network” or pooling layer. An output layer may include one or more normalization and/or classification layers that may include classifier layers connected to a fully connected layer. In various embodiments, normalization and/or classification layers may include one or more of a SoftMax layer, SVM (support vector machine) layer, regression layer, “binary classifier” layer, output/classier layer, or combination thereof).
        With regard to claims 5, 7, 19 and 22, the arguments analogous to those presented above for claims 1, 3, 4, 6, 8, 9, 10, 13, 14, 15, 16, 17, 18, 20 and 21, are respectively applicable to claims 5, 7, 19 and 22.  

Allowable Subject Matter
Claims 11, 12 and 23, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                  REASONS FOR ALLOWANCE

The claim 24 is allowed.  
           The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to machine learning technologies are used to identify and separating abnormal and normal subjects and identifying possible disease types with images (e.g., optical coherence tomography (OCT) images of the eye), where the machine learning tech
           With respect to claim 24, the closest prior art of record (Shousha and Solanki), Shousha reference is directed to artificial intelligence based systems and methods for diagnosis, evaluation, and analysis of corneal diseases or conditions and treatments thereof. The present disclosure further relates to deep learning and neural network architectures for deployment of artificial intelligence based systems and methods for diagnosis, evaluation, and Solanki reference is directed to diagnosis and/or monitoring of medical conditions. The systems and methods may allow, for example, for automated identification and localization of lesions and other anatomical structures from medical data obtained from medical imaging devices. But neither Shousha or Solanki teaches or suggest, among other things, “classifying, with a first trained classifier, the first image based on the “extracted feature”, the extracted feature being an input to the first trained classifier; “masking a region” of the first image; “reconstructing, with a second trained machine learning system”, the region of the first image; determining a “similarity between the reconstructed” region of the first image and a corresponding region of the first image as received; and determining a label and/or score of the first image based on the classification and the determined similarity”.
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Shousha and Solanki) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                         Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SEYED H AZARIAN/Primary Examiner, Art Unit 2667 
October 10, 2022